Case 1:18-cV-03602-.]GK-.]LC Document 36 Filed 11/23/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

REYNALDO SOTO, lBCV3602 (JGK)
Plaintiff, ORDER
- against -
LOS CORBATICAS DELI GROCERY II CORP. USDC SDNY
et al` ’ 'DocuMENT
ELECTRONiCALLY FELED
Defendant. DOC#

 

DATE FLLED: _“j_i;;:;éj:-_et”§§i;;

 

JOHN G. KOELTL, District Judge:

The Court has reviewed the Report and Recommendation of
Magistrate Judge Cott, dated October 5, 2018. The Magistrate
Judqe recommends that the Court enter the following judgments
against defendants Los Corbaticas Deli Grocery II Corp. and
Wilson Sanchez: (l) a damages award for the plaintiff in the
amount of $51,072.96; (2) prejudgment interest at a rate of nine
percent per annum on a balance of $20,536.48 from January l,
2017, until the date judgment is entered; (3) attorneys’ fees
and costs in the amount of $2,843.75; and (4) post-judgment
interest on all sums awarded against the defendants.

No objections have been filed to the Report and
Recommendation, and the time for any objections has passed. In

any event, the Court finds that the Report and Recommendation is

 

Case 1:18-cV-03602-.]GK-.]LC Document 36 Filed 11/23/18 Page 2 of 2

well reasoned and its conclusions are well founded.1 The Court
therefore adopts the Report and Recommendation and directs the
Clerk to enter Judgment in favor of the plaintiff in the amount
of $51,072.96. The Clerk is further directed to calculate
prejudgment interest at a rate of nine percent per annum on a
balance of $20,536.48 from January l, 2017, until the date
judgment is entered; enter Judgment awarding attorneys’ fees and
costs in the amount of $2,843.?5; and award post-judgment
interest on all sums awarded against the defendantsl

The Clerk is directed to close all pending motions, and to

close this case.

 

 

SO ORDEFEEL
Dated: New York, New fork /”i\\
November 23, 2018 :\ /y€%;l` <::?é:§£é£;§
j \Mj John dl Koeltl
trg,r.»' ted states nistrict Juage
l The Court adopts the Report and Recommendation, but adds the following
notes. First, on page 6 of the Report and Recommendation, in reciting the

law for claims made under the Fair Labor Standards Act.and New York Labor
Law, the Report and Recommendation states that “[u]nder these laws, a
plaintiff must establish that (l) the defendants are employers, and (2) the
employer is engaged in interstate commerce.” fo be clear, the requirement of
showing that an employer engaged in interstate commerce applies only to the
Fair Labor Standards Act, and not the New York Labor Law. §§e NYLL § 663.
Second, in its calculation of damages, in some instances the Report and
Recommendation does not include the full amount of time the plaintiff worked.
For example, for the pay period December 21, 2016, to December 31, 2016, the
Report and Recommendation only calculates wages for one week, despite that
time period encompassing 10 days. (§ee R. & R. at ll.) The Report and
Recommendation also lists the plaintiff’s last day of work as January 8,
2018, although the plaintiff’s declaration states that his last day of work
was on January 9, 2018. However, this calculation is copied from the
calculation of damages submitted by the plaintiff and, in any event, none of
the parties have objected to the Report and Recommendation and the time for
such an objection has passed. Thus, the Court approves of and adopts the
Report and Recommendation’s damages calculation.

 

